344 F.3d 1293
UNITED STATES of America, Plaintiff-Appellee,v.Richard Junior FRAZIER, Defendant-Appellant.
No. 01-14680.
United States Court of Appeals, Eleventh Circuit.
September 12, 2003.

Stephanie Kearns, Fed. Pub. Def., Fed. Def. Program, Inc., Atlanta, GA, for Defendant-Appellant.
Thomas Aloysius Devlin, Jr., Atlanta, GA, for Plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 00-00070-CR-WCO-2-1); William C. O'Kelley, Judge.
(Opinion Feb. 26, 2003, 11th Cir.2003, 322 F.3d 1262)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.